MEMORANDUM **
Reyes Garcia-Valdez appeals the 24-month sentence imposed by the district court following the revocation of his supervised release for his admitted violation of the conditions of supervision. Because the district court explicitly considered the policy statements in Chapter 7 of the United States Sentencing Guidelines Manual, and imposed a sentence below the statutory maximum, it did not abuse its discretion in rejecting the suggested sentencing range. United States v. Tadeo, 222 F.3d 623, 625-26 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.